Exhibit 10.37

LOGO [g68768logo.jpg]

FY2006 Bonus Plan

100% Financial – Senior Management

PLAN OBJECTIVES

ProQuest Company’s discretionary FY2006 100% Financial Bonus Plan (the “Plan”)
provides eligible participants with the opportunity to share directly in the
financial success of the Company through a cash bonus. This cash bonus is based
on achieving the financial performance goal set forth in the attachment.
Achieving these annual performance goals is valued and rewarded because they:

 

  •  

Support the ProQuest Company Strategic Roadmap.

 

  •  

Provide a strong link between compensation and company performance.

 

  •  

Enhance ProQuest Company’s ability to attract and retain high-quality leaders.

 

  •  

Reward each participant’s contribution to business success.

PARTICIPATION

The Plan is effective for the 2006 fiscal year beginning January 1, 2006 and
ending December 30, 2006. Participants in this Plan are senior level management
in positions that significantly and directly impact the performance of the
business as a whole for 2006. Participation in the Plan precludes participation
in any other annual incentive plan (e.g., Sales Incentive and Employee Gain
Sharing plans). Individuals starting on or after October 1, 2006 will not be
eligible to participate until the following plan year (2007). Participants who
do join during the plan year prior to October 1, 2006, will be prorated unless
otherwise agreed upon, in writing, between the Participant and the Company.

PAYMENT

Each participant is designated a target incentive reward, expressed as a
percentage of their eligible earnings. Eligible earnings is defined as base
salary earned and paid during the plan year; it does not include short- or
long-term disability benefits, severance, retirement benefits, stock options or
other non-salary payments. The target incentive reward opportunity established
for each participant will vary based upon the scope of the position, role and
responsibility.

The Compensation Committee of ProQuest Company (the “Committee”) will determine
in its sole discretion the payments to be made under this Plan. This
determination shall be made after considering the extent to which performance
goals have been achieved and, as deemed appropriate, individual performance and
other relevant factors. Goals will be evaluated on a scale ranging from 20% -
200% payment. The Participant will not be entitled to a bonus payment for the
2006 fiscal year if financial achievement does not meet the minimum threshold
level of performance for 2006.

The overall financial achievement result for the organization is applied against
the Participant’s target bonus to determine the reward, subject to discretion,
as deemed appropriate, by the Committee.

 

Associate

   Eligible
Earnings    Target
Bonus%     Target
Bonus    Financial
Co/Div/SBU
Achievement     Final
Reward

John

   $ 75,000    15 %   $ 11,250    105 %   $ 11,813



--------------------------------------------------------------------------------

Payments under the Plan will be made as soon as reasonably practicable. Payment
is anticipated to be made before March 15, 2007, but payment in no event will be
made after 2007. The Company has the right to withhold from any bonus
compensation paid under this Plan all applicable taxes, as required by law, and
deductions.

The Participant must be employed by ProQuest Company through the last day of the
fiscal year to receive any 2006 bonus reward. If the Participant voluntarily
terminates employment prior to the last day of the fiscal year, he/she is not
eligible for an incentive reward under this Plan. However, bonus compensation
under this Plan may be paid on a pro-rata basis if the Participant terminates
employment before year-end due to retirement after attaining 55 years of age and
7 years of service, permanent and/or total disability (as defined under ProQuest
Company’s long-term disability plan), or death. Bonuses may also be paid
pro-rata in cases of involuntary termination if the Participant qualifies for
payments under the ProQuest Company Separation Benefits policy or terms of an
employment agreement (including but not limited to signing of a release in a
form satisfactory to ProQuest Company). Pro-rata payments will be made based on
full-year results using the evaluation method described above and paid at the
same time other fiscal 2006 bonuses, if any, are paid.

Special rules apply in lieu of the rules described above if the Committee
determines in its sole discretion that there has been a change in the ownership
or control of ProQuest Company or one of its operating business units that
employs the Participant. If applicable, pro-rata payments will be made based on
performance against plan year-to-date achievement. Payment will be made promptly
in connection with any such transaction. A Participant who is entitled to a
pro-rata payment due to a qualifying termination of employment as described
above will instead receive payment under this paragraph with the pro-rata amount
being based on his/her actual number of days of employment with ProQuest Company
and its subsidiaries during 2006.

A Participant transferring to another position within the Company or one of its
affiliates before August 1 will have his/her incentive reward evaluated based on
the new position’s objectives and results. A Participant transferring after
August 1 will have his/her reward evaluated based on the old position’s
objectives and results, or on a blended approach. The hiring manager for the new
position should clarify the approach upon hire.

PLAN ADMINISTRATION

The Plan is administered by the Committee. Participants may not rely on any
written or oral statement regarding this Plan by anyone other than by the
Committee, ProQuest Company’s Chief Executive Officer or its Senior Vice
President of Human Resources. The Company reserves the right to modify or
terminate this Plan for business or economic reasons, without obligation or
liability of any nature, at any time. All interpretations and decisions
regarding payments under the Plan shall be made by the Committee in its sole
discretion and all decisions of the Committee shall be final.

A Participant’s eligibility for discretionary compensation under this Plan is
subject to compliance with all Company policies.

CLAIMS

Any dispute or claim under this Plan must be made in writing to ProQuest
Company’s Senior Vice President of Human Resources, within 30 days after the
earlier of: (1) the date the Participant is notified of the decision to pay or
not pay compensation under the Plan, or (2) the date the Participant becomes
aware of any questions, dispute or claim. Any objection, dispute, or claim not
made at this time will be deemed to have been waived.

EMPLOYMENT AT WILL

A Participant’s employment with the Company is “at will” and this Plan should
not be construed as a guarantee of employment or of the right to be retained in
the service of the Company.

 

Page 2



--------------------------------------------------------------------------------

Exhibit 10.37

2006 Corporate Bonus Scales

Senior Mgmt

 

         2006 Targets (000s)

Division/ Measures

   2006
Weight   20%    50%    75%    85%    100%    125%    150%    200%

Corporate Operating Plan (30% weight)

                         

Revenue

   20%   531,316    557,356    580,683    594,139    604,446    614,718   
624,991    636,537

EBIT

                         

(excl rstmt &option exp)

   40%   40,392    48,473    56,087    62,712    73,422    78,337    83,251   
91,958

Cash Flow

                         

(excl rstmt &option exp)

   40%   9,580    17,240    23,023    28,223    39,986    43,752    47,517   
53,814                                100%                       

Notes:

The Corporate Bonus is based on a framework with three elements including
performance against operating plan (30%), waiver compliance (35%) and strategic
execution on divestiture/recapitalization success (35%). The Committee retains
complete discretion to determine if any award should be paid in the event that
certain conditions occur.

EBIT 20% payout level must be achieved before any payouts are earned on this
component, including payouts on Revenue and Cash Flow.

EBIT 75% payout level must be achieved to earn payouts of 75% or greater on this
component, including payouts on Revenue and Cash Flow.

EBIT 150% payout level must be achieved to earn payouts of 150% or greater on
this component,

including payouts on Revenue and Cash Flow

 

3



--------------------------------------------------------------------------------

Exhibit 10.37

LOGO [g68768logo.jpg]

Information and Learning

FY2006 Bonus Plan

Skip Prichard

PLAN OBJECTIVES

ProQuest Information & Learning’s discretionary FY2006 Bonus Plan (the “Plan”)
provides eligible participants with the opportunity to share directly in the
financial success of the Division through a cash bonus. This cash bonus is based
on achieving the financial performance goal set forth in the attachment.
Achieving these annual performance goals is valued and rewarded because they:

 

  •  

Support the ProQuest Information & Learning (I&L) Strategic Roadmap.

 

  •  

Provide a strong link between compensation and organization high-quality
leaders.

 

  •  

Reward each participant’s contribution to business success.

PARTICIPATION

The Plan is effective for the 2006 fiscal year beginning January 1, 2006 and
ending December 30, 2006. Participants in this Plan are senior level management
in positions that significantly and directly impact the performance of the
business as a whole for 2006. Participation in the Plan precludes participation
in any other annual incentive plan (e.g., Sales Incentive and Employee Gain
Sharing plans). Individuals starting on or after October 1, 2006 will not be
eligible to participate until the following plan year (2007). Participants who
do join during the plan year prior to October 1, 2006, will be prorated unless
otherwise agreed upon, in writing, between the Participant and ProQuest I&L.

PAYMENT

Each participant is designated a target incentive reward, expressed as a
percentage of their eligible earnings. Eligible earnings is defined as base
salary earned and paid during the plan year; it does not include short- or
long-term disability benefits, severance, retirement benefits, stock options or
other non-salary payments. The target incentive reward opportunity established
for each participant will vary based upon the scope of the position, role and
responsibility.

The Compensation Committee of ProQuest Company (the “Committee”) will determine
in its sole discretion the payments to be made under this Plan. This
determination shall be made after considering the extent to which performance
goals have been achieved and, as deemed appropriate, individual performance and
other relevant factors. Goals will be evaluated on a scale ranging from 20% -
200% payment. See scales attachment for further details.

The overall financial achievement result for the organization is applied against
the Participant’s target bonus to determine the reward, subject to discretion,
as deemed appropriate, by the Committee.

 

Associate

   Eligible
Earnings    Target
Bonus%     Target
Bonus    Financial
Co/Div/SBU
Achievement     Final
Reward

John

   $ 75,000    15 %   $ 11,250    105 %   $ 11,813



--------------------------------------------------------------------------------

Payments under the Plan will be made as soon as reasonably practicable. Payment
is anticipated to be made before March 15, 2007, but payment in no event will be
made after 2007. ProQuest I&L has the right to withhold from any bonus
compensation paid under this Plan all applicable taxes, as required by law, and
deductions.

The Participant must be employed by ProQuest Information & Learning through the
last day of the fiscal year to receive any 2006 bonus reward. If the Participant
voluntarily terminates employment prior to the last day of the fiscal year,
he/she is not eligible for an incentive reward under this Plan. However, bonus
compensation under this Plan may be paid on a pro-rata basis if the Participant
terminates employment before year-end due to retirement after attaining 55 years
of age and 7 years of service, permanent and/or total disability (as defined
under ProQuest Company’s long-term disability plan), or death. Bonuses may also
be paid pro-rata in cases of involuntary termination if the Participant
qualifies for payments under the ProQuest Company Separation Benefits policy or
terms of an employment agreement (including but not limited to signing of a
release in a form satisfactory to ProQuest Company). Pro-rata payments will be
made based on full-year results using the evaluation method described above and
paid at the same time other fiscal 2006 bonuses, if any, are paid.

Special rules apply in lieu of the rules described above if the Committee
determines in its sole discretion that there has been a change in the ownership
or control of ProQuest Company or one of its operating business units that
employs the Participant. If applicable, pro-rata payments will be made based on
performance against plan year-to-date achievement. Payment will be made promptly
in connection with any such transaction. A Participant who is entitled to a
pro-rata payment due to a qualifying termination of employment as described
above will instead receive payment under this paragraph with the pro-rata amount
being based on his/her actual number of days of employment with ProQuest Company
and its affiliates during 2006.

A Participant transferring to another position within the Company or one of its
affiliates before August 1 will have his/her incentive reward evaluated based on
the new position’s objectives and results. A Participant transferring after
August 1 will have his/her reward evaluated based on the old position’s
objectives and results, or on a blended approach. The hiring manager for the new
position should clarify the approach upon hire.

PLAN ADMINISTRATION

The Plan is administered by the Committee and ProQuest Information & Learning.
Participants may not rely on any written or oral statement regarding this Plan
by anyone other than by the Committee, ProQuest Company’s Chief Executive
Officer or its Senior Vice President of Human Resources. The Committee reserves
the right to modify or terminate this Plan for business or economic reasons,
without obligation or liability of any nature, at any time. All interpretations
and decisions regarding payments under the Plan shall be made by the Committee
in its sole discretion and all decisions of the Committee shall be final.

A Participant’s eligibility for discretionary compensation under this Plan is
subject to compliance with all Company and Division policies.

CLAIMS

Any dispute or claim under this Plan must be made in writing to ProQuest
Company’s Senior Vice President of Human Resources, within 30 days after the
earlier of: (1) the date the Participant is notified of the decision to pay or
not pay compensation under the Plan, or (2) the date the Participant becomes
aware of any questions, dispute or claim. Any objection, dispute, or claim not
made at this time will be deemed to have been waived.

EMPLOYMENT AT WILL

A Participant’s employment with ProQuest Information & Learning is “at will” and
this Plan should not be construed as a guarantee of employment or of the right
to be retained in the service of the ProQuest I&L.

 

Page 2



--------------------------------------------------------------------------------

2006 I&L Higher Ed/Library Bonus Scales

Skip Prichard

 

           2006 Targets (000s)

Division/ Measures

   2006
Weight     20%     50%     75%     85%     100%     125%     150%    200%

I&L Higher Ed/Library

                   

Revenue

   20 %   220,000     228,127     234,899     237,608     241,671     246,671  
  251,671    256,671

EBIT

   40 %   (14,100 )   (11,000 )   (7,902 )   (6,300 )   (4,186 )   (1,389 )  
1,407    7,000

Cash Flow

                   

(includes H-Ed & K12)

   40 %   1,000     2,000     3,000     3,387     4,094     5,846     7,597   
11,100                            100 %                 

Notes:

EBIT 20% payout level must be achieved before any payouts are earned, including
payouts on Revenue and Cash Flow.

EBIT 75% payout level must be achieved to earn payouts of 75% or greater,
including payouts on Revenue and Cash Flow.

EBIT 150% payout level must be achieved to earn payouts of 150% or greater,
including payouts on Revenue and Cash Flow.

Given the degree of difficulty in achieving the bonus target, the Committee has
agreed to exercise discretion for a small number of individuals, including you,
recognizing superior contribution toward achieving results.

If sale of substantially all of the assets of I&L occurs as defined in your
agreement dated August 7, 2006, payout will be the greater of year to date
performance based on the scale above or the scale below based on purchase price.

 

     2006 Payout Percentages and Achievement Levels (000s)

Division/ Measures

   20%    50%    75%    85%    100%    125%    150%    200%

I&L Sale (in thousands)

                       

Sale Price

   $ 50,000    75,000    85,000    100,000    125,000    150,000    175,000   
200,000

Note: Payment for the 2006 plan year is guaranteed to be at a minimum 100% of
participant’s target bonus. All payments above the guarantee amount are subject
to the discretion of the Compensation Committee.